         Case 1:17-cv-11441-PBS Document 113 Filed 06/06/19 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS


 STEPHEN F. CASS,

                        Plaintiff,

                           vs.                                 C.A. NO 1:17-cv-11441

 TOWN OF WAYLAND, WAYLAND
 PUBLIC SCHOOLS, WAYLAND POLICE
 DEPARTMENT, PAUL STEIN, BRAD
 CROZIER, ALLYSON MIZOGUCHI, and
 JAMES BERGER (MISNAMED),

                    Defendants.


               PLAINTIFF STEPHEN F. CASS’S PROPOSED EXHIBIT LIST

        Pursuant to this Court’s Pretrial Order (Doc. 100), Plaintiff Stephen F. Cass hereby

submits the following exhibit list for purposes of trial.


   I.        Exhibits

             Mr. Cass does not intend to introduce into evidence in this case any exhibit noted

below with an asterisk. Those exhibits have been included herein out of an abundance of

caution, as this Court has not yet ruled on any motions in limine.

        1.      Job Description for Wayland Athletic Director, posted May 9, 2013

        2.      KCD Mandatory Fundraising Policy

        3.      2013-2014 Evaluation of Mr. Cass

        4.      August 26, 2014 Email from Allyson Mizoguchi to Wayland Coaches

        5.      Attachment to August 26, 2014 Email from Allyson Mizoguchi to Wayland
                Coaches

        6.      Statements of Stephen Cass at School Committee Meetings*
 Case 1:17-cv-11441-PBS Document 113 Filed 06/06/19 Page 2 of 8



7.    September 2, 2015 Letter from Allyson Mizoguchi to Parents of Wayland High
      School Football Players

8.    Mr. Cass’s Statement of Athletic Concerns Dated September 9, 2014

9.    March 31, 2015 Email from Stephen Cass to Allyson Mizoguchi

10.   March 31, 2015 Letter from Stephen Cass Titled Wayland Athletic Concerns

11.   April 2015 Email Chain Including Brad Crozier, Attorney Gini Tate, and Allyson
      Mizoguchi

12.   Title IX Document Sent by Stephen Cass to Allyson Mizoguchi

13.   June 3, 2015 Letter from Stephen Cass to Wayland School Committee

14.   June 22, 2015 Email from Stephen Cass to Allyson Mizoguchi

15.   August 3, 2015 Statement of Stephen Cass to Wayland School Committee

16.   December 12, 2017 Press Release Relating to Scott Parseghian

17.   Wayland Police Department Arrest Policy*

18.   Responses of Stephen Cass to First Set of Interrogatories

19.   Flyer Regarding Paul Stein and Brad Crozier*

20.   Mugshot of Stephen Cass Posted on Facebook*

21.   September 4, 2015 Memorandum Regarding Investigation into Alleged Title IX
      Violations

22.   Police Incident Report, Dated October 26 2015*

23.   Stephen Cass Notations on Splitting of Stipends Provided to Allyson Mizoguchi

24.   Stephen Cass’s Employment Contract

25.   November 14, 2013 Email Chain Between Paul Stein, Stephen Cass, and Scott
      Parseghian

26.   Notes from Allyson Mizoguchi’s Day Planner

27.   September 8, 2015 Email Chain Between Allyson Mizoguchi, Brad Crozier and
      Paul Stein

28.   Notes from the Wayland School Committee Dated August 6, 2015



                                       2
 Case 1:17-cv-11441-PBS Document 113 Filed 06/06/19 Page 3 of 8



29.   Athletic Director Questionnaire Completed by Stephen Cass

30.   Wayland High School 2015 Athletics Culture Study Report

31.   Wayland Police Department Press Release, Dated October 26, 2015

32.   May 19, 2015 Notes from Allyson Mizoguchi’s Day Planner

33.   Evaluation of Professional Staff Policy at Wayland High School

34.   October 9, 2013 Email from Stephen Cass to Wayland Coaches

35.   October 16, 2013 Email Chain Including Stephen Cass, Sean Chase, and Brad
      Crozier

36.   Notes Produced by Allyson Mizoguchi Regarding Fundraising, Transportation,
      and AD Responsibilities

37.   October 24, 2013 Email From Stephen Cass to Dianne Blagdon

38.   December 1, 2013 Email Chain Including Stephen Cass, Brad Crozier and
      Allyson Mizoguchi

39.   December 17, 2013 Email Chain Including Stephen Cass, Brad Crozier and
      Allyson Mizoguchi

40.   January 24, 2014 Email Chain Including Stephen Cass and Mark Lucier

41.   March 26, 2014 Email Chain Including Stephen Cass, Brad Crozier and Allyson
      Mizoguchi

42.   May 1, 2014 Email Chain Including Stephen Cass and Allyson Mizoguchi

43.   June 2, 2014 Email Chain Including Stephen Cass, Scott Parseghian, and Louis
      M. Jurist

44.   Notes from Allyson Mizoguchi

45.   July 28, 2014 Email from Keith Clevenger to Stephen Cass

46.   August 8, 2014 Email From Stephen Cass to Allyson Mizoguchi

47.   August 13, 2014 Email from Stephen Cass to Allyson Mizoguchi

48.   August 25, 2014 Email from Stephen Cass to Allyson Mizoguchi

49.   August 28, 2014 Email Chain Including Stephen Cass to Patty Marston and
      Allyson Mizoguchi


                                      3
 Case 1:17-cv-11441-PBS Document 113 Filed 06/06/19 Page 4 of 8



50.   August 28, 2014 Email Chain Including Clayton Jones and Scott Parseghian

51.   August 29, 2014 Email Chain Including Chris Jenny and Stephen Cass

52.   September 1, 2014 Email Chain Including Stephen Cass and Allyson Mizoguchi

53.   September 1, 2014 Email From Stephen Cass

54.   September 1, 2014 Email Chain Including Stephen Cass, Chris Jenny, Rod and
      Barb Fletcher, Benjamin Downs, and Allyson Mizoguchi

55.   September 8, 2014 Email Chain Including Stephen Cass to Allyson Mizoguchi

56.   September 8, 2014 Email Chain Including Stephen Cass, Scott Parseghian and
      Allyson Mizoguchi

57.   September 8, 2014 Email Chain Including Stephen Cass and Chris Jenny

58.   September 15, 2014 Email Chain Including Allyson Mizoguchi, Stephen Cass,
      Scott Parseghian, Ethan Dolleman, and Brad Crozier

59.   September 16, 2014 Email Chain Including Sean Chase, Gary Chase, Stephen
      Cass, Clayton Jones and Allyson Mizoguchi

60.   September 15, 2014 Email Chain Including Stephen Cass, Paul Stein, Scott
      Parseghian, Allyson Mizoguchi, Brad Crozier and Clayton Jones

61.   October 18, 2014 Emails Including Stephen Cass, Paul Stein, Brad Crozier and
      Allyson Mizoguchi

62.   October 28, 2014 Emails Between Stephen Cass and Allyson Mizoguchi

63.   November 28, 2014 Email Between Clayton Jones and Paul Stein

64.   January 2, 2015 Email Chain Including Stephen Cass, Allyson Mizoguchi, Sean
      Chase and Ann Marie Sullivan

65.   January 6, 2015 Email Chain Including Stephen Cass, Allyson Mizoguchi, and
      Eric Schwartz

66.   February 2, 2015 Email Chain Including Stephen Cass, Sean Chase, and Allyson
      Mizoguchi

67.   March 17, 2015 Email Chain Including Stephen Cass, Allyson Mizoguchi, and
      Brad Crozier

68.   April 28, 2015 Email Chain Including Stephen Cass, Paul Stein, and Brad Crozier

69.   April 29, 2015 Email Chain Including Paul Stein, Gini Tate and Stephen Cass

                                     4
 Case 1:17-cv-11441-PBS Document 113 Filed 06/06/19 Page 5 of 8



70.   May 4, 2015 Email Chain Between Paul Stein, Stephen Cass and Gini Tate

71.   May 5,2015 Email Chain Between Paul Stein, Stephen Cass and Gini Tate

72.   May 8, 2015 Letter to Stephen Cass From Paul Stein

73.   May 9, 2015 Emails Between Stephen Cass and Paul Stein

74.   May 15, 2015 Email From Stephen Cass to Chris Jenny

75.   June 1, 2015 Email Chain Between Reid Lyons and Stephen Cass*

76.   August 27, 2015 Email Chain Between Jim Lampert and Jamie Berger*

77.   September 3, 2015 Email Chain Including Jim Lampert, Jamie Berger and
      Clayton Jones*

78.   September 3, 2015 Email Chain Including Scott Parseghian, Clayton Jones, and
      Robert Irving*

79.   Police Incident Report, Dated September 4, 2015*

80.   September 18, 2015 Email Chain Including Jim Lampert and Jamie Berger*

81.   October 26, 2015 Email and Statement from Paul Stein*

82.   October 26, 2015 Email Chain Including Paul Stein, and Media Outlets*

83.   October 26, 2015 Email From Jim Lampert to Jamie Berger*

84.   October 27, 2015 Letter to Nan Balmer*

85.   October 30, 2015 Email Forwarding Email Dated February 6, 2014*

86.   November 3, 2015 Email Printout*

87.   November 4, 2015 Email Chain Including Robert Irving, Jamie Berger, Paul
      Stein, Nan Balmer ,and Michael Lowery*

88.   Stephen Cass’s Resume and Cover Letter

89.   January 27, 2014 Email From Stephen Cass to Brad Crozier

90.   June 9, 2014 Email Chain Including Krissy Norman, Stephen Cass, Brad Crozier,
      and Allyson Mizoguchi

91.   Wayland High School Discrimination Policy



                                     5
 Case 1:17-cv-11441-PBS Document 113 Filed 06/06/19 Page 6 of 8



92.    September 15, 2014 Email Chain Including Stephen Cass, Paul Stein, Scott
       Parseghian, Allyson Mizoguchi, Clayton Jones, and Barbara Fletcher

93.    Personnel Records Policy and Evaluation of Professional Staff Policy

94.    September 9, 2014 Email From Paul Stein to Allyson Mizoguchi and Brad
       Crozier

95.    March 21, 2014 Emails Between Stephen Cass and Allyson Mizoguchi

96.    November 2, 2015 Email From Leisha Simon to A. Brown*

97.    April 15, 2015 Evaluation of Stephen Cass

98.    November 2, 2015 Letter to Robert Irving from Florida State Attorney General*

99.    July 17, 2015 Letter to Regina Williams Tate*

100.   June 23, 2015 Email Chain Including Ketih Mangan and Stephen Cass*

101.   June 23, 2015 Medical Record of Stephen Cass*

102.   July 1, 2015 Letter to Stephen Cass

103.   July 9, 2018 Office Visit

104.   March 2, 2014 Wayland Athletic Fundraising Notes

105.   July 9, 2014 Email From Stephen Cass to Coaches

106.   Fundraising Notes From Stephen Cass on September 2, 2014

107.   September 8, 2014 Email Chain Including Sean Chase, Stephen Cass, and Scott
       Parseghian

108.   Cost Breakdown by Sport from 2013-2014

109.   November 12, 2014 Email Chain Including Susan Bottan and Stephen Cass

110.   Fall 2014 Coaching Evaluations

111.   Wayland Athletics Potential Income-Expense 3/5/15

112.   September 16, 2015 Email Chain Including Jim Lampert, Scott Parseghian,
       Clayton Jones*

113.   June 7, 2015 Email Chain Including Stephen Cass, Varsity Coaches, and Kristen
       Douglas


                                        6
 Case 1:17-cv-11441-PBS Document 113 Filed 06/06/19 Page 7 of 8



114.   August 12, 2015 Email form George Conlin to Stephen Cass

115.   Letter From Erin Reeves Regarding Stephen Cass

116.   Letter From Barbara Sheffels Regarding Stephen Cass

117.   May 29, 2015 Article in MetroWest Daily News

118.   April 7, 2016 Minutes of Wayland School Committee

119.   2008 Data Concerning Female Athletic Programs

120.   Notes from Weekly Lesson Plan Book of Allyson Mizoguchi

121.   Year Book Photographs*

122.   August 6, 2015 Letter from the Wayland School Committee




                                   Plaintiff,
                                   STEPHEN F. CASS,
                                   By his Attorneys,


                                   /s/ Todd. D. White
                                   Todd D. White (#565924)
                                   Ali Khorsand (#675060)
                                   Jamie J. Bachant (#684244)
                                   ADLER POLLOCK & SHEEHAN P.C.
                                   One Citizens Plaza, 8th Floor
                                   Providence, RI 02903-1345
                                   Tel: 401-274-7200
                                   Fax: 401-751-0604
                                   twhite@apslaw.com
                                   akhorsand@apslaw.com
                                   jbachant@apslaw.com

                                   Dated: June 6, 2019




                                      7
            Case 1:17-cv-11441-PBS Document 113 Filed 06/06/19 Page 8 of 8



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 6th day of June, 2019, I filed the within through the ECF
system and that notice will be sent electronically to the below listed counsel who are registered
participants identified on the mailing information for Case No. 17-11441.

        Adam Simms, Esq.
        John M. Wilusz, Esq.
        John J. Davis, Esq.
        Pierce Davis & Perritano LLP
        10 Post Office Square, Suite 1100
        Boston, MA 02109
        (617) 350-0950
        asimms@piercedavis.com
        jwilusz@piercedavis.com
        jdavis@piercedavis.com



                                      /s/ Todd D. White




                                                 8
958364.v1
